DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	The rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over Takeda et al. (JP 2009-267244 A) in view of Joseph et al. (US 2015/0243893 A1) as set forth in the Final Rejection filed 01/20/22 is overcome by the cancellation of the claim.

4.	The rejection of Claims 1-4, 8, 10, 12, 13, 16, and 18-20 under 35 U.S.C. 103 as being unpatentable over Takeda et al. (JP 2009-267244 A) in view of Joseph et al. (US 2015/0243893 A1) as set forth in the Final Rejection filed 01/20/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1-4, 10, 12, 15, 16, and 18-20 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (JP 2013-191804 A) in view of Joseph et al. (US 2015/0243893 A1) as set forth in the Final Rejection filed 01/20/22 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-4, 8, 10, 12, 13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, Claim 1, which the other claims are dependent upon, and Claim 19 recite the broad recitation an “emissive transition metal complex having the formula MLn”, and the claim also recites that the “emissive transition complex has the formula M(L1)x(L2)y(L3)z” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-3, 8, 10, 12, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (JP 2006-032758 A) in view of Joseph et al. (US 2015/0243893 A1).
	Igarashi et al. discloses an organic electroluminescent (EL) device for the construction of a (full-color) display comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, hole-blocking, electron-transporting layer, electron-injecting layer, and cathode ([0023], [0094]); the light-emitting layer comprises a host material in addition to a metal complex ([0005]-[0006], [0102]).  Igarashi et al. discloses the following as the metal complex:

    PNG
    media_image1.png
    223
    255
    media_image1.png
    Greyscale

(page 25) such that x = 2, y = z = 0, M = Pt, and L1 = 

    PNG
    media_image2.png
    181
    128
    media_image2.png
    Greyscale

(with X1-7 = carbon, Ra = hydrogen, and Rb = hydrogen) (corresponds to LB136 as recited by the Applicant in Claim 15); the host material “is not particularly limited” ([0067]).  However, Igarashi et al. does not explicitly disclose the host material as recited by the Applicant.
	Joseph et al. discloses the following compound:

    PNG
    media_image3.png
    266
    380
    media_image3.png
    Greyscale


(page 16) as (electron-transporting) host material for phosphorescent emitters; its utilization results in an organic EL device with low voltage and high efficiency ([0015]); emitters include metal complexes, with the triplet energy of the host material being greater than the triplet energy of the metal complex (dopant material) ([0123]).  It would have been obvious to incorporate Compound 13921 as disclosed by Joseph et al. as host material to the light-emitting layer of the organic EL device as disclosed by Igarashi et al.  The motivation is provided by the disclosure of Joseph et al., which teaches that the utilization of its compound in such a manner results in an organic EL device with low voltage and high efficiency.
	It is also the position of the Office that the triplet energy limitations (with respect to T1H, S1H, and T1E) as recited by the Applicant will inherently be met as a result of the device as produced above.  Evidence is provided by the fact that compound (1-58) as disclosed by Igarashi et al. is also a Pt-based phosphorescent complex that fully reads on the Applicant’s preferred metal complex formula (and wherein L1 is identical to the Applicant’s preferred ligand LB136), in addition to the fact that Compound 13921 as disclosed by Joseph et al. is identical to the Applicant’s preferred host material (see Claim 18).

Response to Arguments
11.	Applicant’s arguments on pages 21-24 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786